Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 6/28/2022.  Claims 1-8, 11-19, and 21 are currently pending within this application.

Claim Rejections
2.	The previous rejections of the claims under 35 USC 102 and 35 USC 103 are withdrawn in response to amended claims filed on 6/28/2022.

Allowable Subject Matter
3.	Claims 1-8, 11-19, and 21 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1, 11, and 12 are directed towards a CRM, method, and device that include/perform the operations of “determining a current photographing scene based on a current preview image; acquiring, based on the current photographing scene, pre-stored historical adjustment information of a photographing parameter matching the current photographing scene; determining current adjustment information of the photographing parameter based on the historical adjustment information; and adjusting the current preview image based on the current adjustment information of the photographing parameter to obtain an adjusted current preview image, and outputting the adjusted current preview image, and further comprising: collecting a plurality of historical preview images; recognizing the plurality of historical preview images with a convolutional neural network picture recognition model to determine a plurality of historical photographing scenes; acquiring historical adjustment information of the photographing parameter for photographing each historical preview image to acquire the historical adjustment information of the photographing parameter in a historical photographing scene corresponding to the historical preview image; and storing the plurality of historical photographing scenes and the historical adjustment information of the photographing parameter in each historical photographing scene to establish a correspondence between each historical photographing scene and the historical adjustment information of the photographing parameter in each historical photographing scene; wherein acquiring, based on the current photographing scene, the pre-stored historical adjustment information of the photographing parameter matching the current photographing scene comprises acquiring, based on the correspondence, the historical adjustment information of the photographing parameter matching the current photographing scene”. 
	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s), fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 11, and 12 are allowed.
	Claims 2-8, 13-19, and 21 are allowed for being dependent upon claims 1, 11, and 12. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664